Case 6:19-cv-00186-JDK-KNM Document 7 Filed 09/30/20 Page 1 of 2 PageID #: 64


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION
                                                 §
FLOYD RUSSELL ADAMS                              §
                                                 §
         Movant                                  §
                                                 §
v.                                               §   Case No. 6:19cv186-JDK-KNM
                                                 §
UNITED STATES OF AMERICA                         §    (Crim. No. 6:13cr37-JDK-KNM)
                                                 §
         Respondent                              §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

         Movant Floyd Adams, proceeding pro se, filed the above-styled and numbered motion to
vacate or correct sentence under 28 U.S.C. § 2255 complaining of the computation of time
credits on his federal sentence. The case was referred to United States Magistrate Judge K. Nicole
Mitchell pursuant to 28 U.S.C. § 636. After the Government filed a response, the Magistrate
Judge issued a Report recommending that the motion to vacate or correct sentence be dismissed
without prejudice for want of jurisdiction. Copies of the Report were twice sent to the Movant
at his last known address, return receipt requested, but no objections have been filed.

         This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a
party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C. §
636(b)(1). In conducting a de novo review, the Court examines the entire record and makes
an independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,
1430 5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)
(extending the time to file objections from ten to fourteen days). Here, Movant did not file
objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s
findings or clear error or abuse of discretion and reviews the legal conclusions to determine
whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.
1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s
Report are filed, the standard of review is “clearly erroneous, abuse of discretion and contrary to
law”).                                           1
Case 6:19-cv-00186-JDK-KNM Document 7 Filed 09/30/20 Page 2 of 2 PageID #: 65


       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts the

Report and Recommendation of the United States Magistrate Judge as the findings of this Court.
       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 6)

be ADOPTED. The above-styled motion to vacate or correct sentence is DISMISSED WITHOUT

PREJUDICE for want of jurisdiction. A certificate of appealability is DENIED; however, the

denial of a certificate of appealability shall not prevent the Movant from raising his claims in a court

of proper jurisdiction. All pending motions are DENIED as MOOT.

       So ORDERED and SIGNED this 30th day of September, 2020.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                                   2
